Citation Nr: 0737217	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of post-prostatectomy radiation treatments. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

Procedural history 

The veteran served on active duty in the United States Army 
from March 1951 to December 1952.  Service in Korea during 
the Korean Conflict and receipt of the Purple Heart Medal is 
indicated by the evidence of record. 

In July 2000, the RO received the veteran's claim of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for residuals of post-prostatectomy radiation 
treatments (claimed as "burning of the bladder").  In a 
July 2002 rating decision, the RO denied the claim.  The 
veteran disagreed with the July 2002 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in March 2003.  

In May 2004, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The veteran's case was remanded by the Board for additional 
development in December 2004.  After the requested 
development was completed, a supplemental statement of the 
case (SSOC) was issued by the VA Appeals Management Center 
(AMC) in July 2007 in which the veteran's claim was once 
again denied.  The case is once again before the Board.




FINDING OF FACT

A preponderance of the medical evidence supports a conclusion 
that the veteran's post-radiation incontinence was not caused 
by carelessness, negligence, lack of proper skill, or error 
in judgment on the part of VA in furnishing medical treatment 
to the veteran, nor was such the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 is not 
warranted. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to compensation under 38 U.S.C. 
§ 1151 for residuals of post-prostatectomy radiation 
treatments.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In December 2005, the Board remanded the case to the AMC in 
order to obtain additional treatment records identified by 
the veteran.  The identified records were obtained in January 
and March 2005, along with updated VA treatment records from 
March 2001 to August 2006.  Those records have been 
associated with the claims folder.  The veteran's claim was 
readjudicated by the AMC in the July 2007 SSOC.  Thus, the 
Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated November 4, 2005, which specifically detailed the 
evidentiary requirements for compensation under 38 U.S.C.A. 
§ 1151.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local government, private doctors and hospitals, or 
current or former employers.  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The November 2005 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original].

The Board notes that the November 2005 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service (or in this case VA medical 
care) and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current existence of a disability, are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to service connection and 
claim of entitlement to compensation under 38 U.S.C. § 1151.  
In other words, any lack advisement as to those two elements 
is meaningless, because a disability rating and effective 
date were not assigned.  

The veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 was denied based on a lack of evidence as to 
element (3) relationship of the veteran's disability to VA 
medical care.  As explained above, he has received proper 
VCAA notice as to his obligations and those of VA with 
respect to that crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records and provided him with 
an examination in November 2001.  There is no indication that 
there exists any unobtained evidence which is relevant to 
this issue.  

As will be described below, the outcome of this case hinges 
in large measure on the opinion of a VA physician.  That 
opinion was unfavorable to the veteran's claim.  
In his substantive appeal, the veteran in effect requested 
that the Board send 
this case to an independent medical expert (IME), purportedly 
because a VA physician is incapable of rendering an unbiased 
opinion with respect to section 1151 claims.  The Board, 
however, finds no obvious bias in the VA medical opinion here 
under consideration.  There is no complexity or controversy 
in this case which would warrant referring the matter to an 
IME.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 
(2007).  See also Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's duty to assist is not a license for a "fishing 
expedition"].

The Board adds that the veteran has been accorded ample 
opportunity to present to VA a medical opinion or opinion 
which are supportive of his claim.  He has not done so.  See 
38 U.S.C.A. § 5107() (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in May 2004 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.   

Relevant law and regulations 

38 U.S.C. § 1151

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2) (2007).



Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
See 38 C.F.R. § 3.361(d)(1) (2007).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2007).

Factual background

The Board believes that a very brief factual background will 
aid in an understanding of its decision.

Prostate cancer was identified by VA health care providers in 
1996.  The veteran underwent a prostatectomy with follow-up 
radiation therapy.  Subsequently, cystitis of the bladder due 
to radiation was identified.

The veteran subsequently sought benefits under section 1151 
due to "my bladder being burned".   See the veteran's July 
2000 claim.  His claim was denied by the RO, and this appeal 
followed. 

Analysis

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for residuals of post prostatectomy 
radiation treatment. 

The Board initially observes that the veteran is not seeking 
benefits under section 1151 for residuals of the prostate 
cancer itself.  It appears that this disease was promptly 
identified and treated by VA, and the veteran does not appear 
to contend otherwise.  Rather, the veteran contends that he 
was "messed up" by post-surgery radiation treatments.  See 
the veteran's February 2002 substantive appeal 
(VA Form 9). 

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such additional disability was the result of either 
negligence or carelessness on the part of VA or an event 
which was not reasonably foreseeable.

In April 2000 the veteran underwent a cystoscopy where it was 
revealed that there were changes consistent with radiation 
cystitis over multiple areas of the veteran's bladder.  A 
November 2000 VA examiner reviewed the veteran's claims 
folder and examined the veteran.  The examiner specifically 
stated that the veteran has post-radiation incontinence.  The 
statutory requirement that additional disability be present 
is therefore met.  Moreover, such additional disability 
(bladder incontinence) has been related to VA medical 
treatment, specifically the post-surgical radiation therapy.  

The question to be answered, then, is whether such additional 
disability is due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disability is the 
result of an event which was not reasonably foreseeable.  

The only medical evidence to specifically discuss the issue 
of foreseeability and carelessness comes an October 2001 
opinion from the Chief of Surgery at the Dansville VA Medical 
Center.  In this opinion, the Chief of Surgery stated that 
"post radiation cystitis is unavoidable and can be very 
disabling, but is not below the standard of care" [emphasis 
as in the original].  The record does not contain any 
contrary evidence.  There is nothing in the objective medical 
evidence of record to indicate that the veteran's additional 
disability was a result of carelessness, negligence, etc. or 
was an event which was not reasonably foreseeable.  Rather, 
the VA medical opinion indicates that the urinary 
incontinence is an unfortunate but predictable consequence of 
radiation therapy. 

There is also no medical evidence to suggest that the 
treatment the veteran received was performed without the 
veteran's informed consent.  A medical report from June 1998 
states that the potential benefits and complications 
associated with radiation therapy were discussed with the 
veteran and that he agreed to treatment.   

The only evidence in the claims file serving to link the 
veteran's radiation treatment residuals to negligence on the 
part of VA emanates from statements made by the veteran 
himself.  See, e.g., the May 2004 hearing transcript, page 4.  
It is now well settled, however, that laypersons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding matters such as 
determinations of etiology, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2007) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  
The veteran's statements in this regard are accordingly 
lacking in probative value.

Accordingly, the competent medical evidence of record 
indicates that the bladder incontinence experienced by the 
veteran, although regrettable, was an unavoidable consequence 
of VA's efforts to rid him of cancer.  The medical evidence 
indicates that the veteran's current condition is not due to 
carelessness, negligence, lack of proper skill, and error in 
judgment on the part of VA, nor to an event not reasonably 
foreseeable.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation under 38 
U.S.C. § 1151.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of post-prostatectomy radiation treatments is 
denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


